In an action to recover damages for personal injuries, etc., defendant R. H. Crown Corp. appeals from so much of an order of the Supreme Court, Orange County (Donovan, J.), dated December 19, 1983, as denied its cross motion for a change of venue. The appeal brings up for review so much of an order of the same court dated February 22, 1984 as, upon reargument, adhered to the original determination.
Appeal from the order dated December 19, 1983, dismissed. That order was superseded by the order made on reargument.
Order dated February 22, 1984, affirmed insofar as reviewed.
*140Plaintiffs are awarded one bill of costs.
Special Term properly denied defendant R. H. Crown Corp.’s cross motion for a change of venue. Absent "cogent reasons” to direct otherwise, the venue of a transitory action should be the county where the cause of action arose (Chiappa v Macaluso, 96 AD2d 895). No such "cogent reasons” are presented in the record before us. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.